

116 HR 6350 IH: Financial Literacy Education Commission Emergency Response Act
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6350IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Gonzalez of Texas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Financial Literacy and Education Commission to convene a special meeting with respect to the COVID–19 emergency, to update the Commission’s website with tools to help individuals recover from any financial hardship as a result of the COVID–19 emergency, and for other purposes.1.Short titleThis Act may be cited as the Financial Literacy Education Commission Emergency Response Act. 2.PurposeThe purpose of this Act is to provide financial literacy education, including information on access to banking services and other financial products, for individuals seeking information and resources as they recover from any financial distress caused by the coronavirus disease (COVID–19) outbreak and future major disasters.3.Financial Literacy and Education Commission response to the COVID–19 emergency(a)Special meetingNot later than the end of the 60-day period beginning on the date of enactment of this Act, the Financial Literacy and Education Commission (the Commission) shall convene a special meeting to discuss and plan assistance related to the financial impacts of the COVID–19 emergency.(b)Update of the Commission’s website(1)In generalNot later than the end of the 60-day period beginning on the date of enactment of this Act, the Commission shall update the website of the Commission with a full list of tools to help individuals recover from any financial hardship as a result of the COVID–19 emergency.(2)Specific requirementsIn performing the update required under paragraph (1), the Commission shall—(A)place special emphasis on providing an additional set of tools geared towards women, racial and ethnic minorities, veterans, disabled, and LGBTQ+ communities; and(B)provide information in English and Spanish.(3)Information from membersNot later than the end of the 60-day period beginning on the date of enactment of this Act, each Federal department or agency that is a member of the Commission shall provide an update on the website of the Commission disclosing any tools that the department or agency is offering to individuals or to employees of the department or agency related to the COVID–19 emergency.(c)Implementation report to CongressThe Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection shall, jointly and not later than the end of the 30-day period following the date on which the meeting required under subsection (a) is held and all updates required under subsection (b) have been completed, report to Congress on the implementation of this Act.(d)COVID–19 emergency definedIn this section, the term COVID-19 emergency means the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.